J-S01032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    S.C.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                 v.                            :
                                               :
    S.P.H.                                     :
                                               :
                       Appellant               :   No. 2286 EDA 2019


                    Appeal from the Order Entered July 18, 2019
                in the Court of Common Pleas of Philadelphia County
                    Domestic Relations at No(s): No. OC1707209

BEFORE:        BOWES, J., KUNSELMAN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                        FILED JANUARY 24, 2020

           S.P.H. (Father) appeals from the order entered July 18, 2019, which

awarded both sole legal and physical custody of his son L.H., who was born

in September 2013, to L.H.’s mother, S.C. (Mother). Due to deficiencies in

Father’s brief, we dismiss this appeal.

           Mother and L.H. reside in Philadelphia, and Father is incarcerated

hours away at SCI Huntingdon. See Trial Court Opinion, 10/7/2019, at 6.

According to the trial court, Father has never met L.H. due to Father’s

incarceration prior to L.H.’s birth for third-degree murder, aggravated

assault, possession of prohibited firearms, and carrying firearms in public.

Id. at 1 n.1, 6.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01032-20


       Although neither petition appears in the certified record, the docket

indicates that Mother and Father had cross-filed pro se custody petitions in

early 2018, each seeking some form of custody of L.H. In 2018, a custody

master conducted a hearing, and an interim order was entered awarding

Mother primary physical and sole legal custody of L.H. pending the next

hearing. Following a hearing in July 2019 before the trial court, a final order

was entered awarding Mother sole physical custody and sole legal custody of

L.H. Order, 7/18/2019, at 1. According to the trial court, Mother appeared

in person at the hearings, and Father testified by telephone from the state

correctional institute where he is serving his 37½ to 75 year prison

sentence. See Trial Court Opinion, 10/7/2019, at 1-2, 11.

       Father pro se filed timely a notice of appeal from the July 18, 2019

custody order. The trial court ordered Father to file a concise statement of

errors complained of on appeal, and Father complied.1

____________________________________________


1 Although Father failed to file his concise statement alongside his notice of
appeal as required by Pa.R.A.P. 1925(a)(2)(i) for children’s fast track cases,
we have accepted Father’s concise statement pursuant to In re K.T.E.L.,
983 A.2d 745, 748 (Pa. Super. 2009) (holding that the appellant’s failure to
comply strictly with Pa.R.A.P. 1925(a)(2)(i) did not warrant waiver of her
claims, as there was no prejudice to any party). By the trial court’s
assessment, Father has waived two out of the three issues he presented in
his concise statement by stating the issues in terms that are too vague to
determine the specific error at issue. Trial Court Opinion, 10/7/2019, at 5-6.
We are unable to make our own determination because Father did not
include his concise statement with his brief as required by Pa.R.A.P.
2111(a)(11), and the concise statement was not forwarded to this Court as
part of the certified record. Nevertheless, because we ultimately dismiss
(Footnote Continued Next Page)


                                           -2-
J-S01032-20


      Upon       review   of    Father’s   brief,     we      determine   that    Father’s

noncompliance with our rules of procedure forecloses any possibility of

meaningful appellate review.         “[A]lthough this Court is willing to construe

liberally materials filed by a pro se litigant, pro se status generally confers

no special benefit upon an appellant.” Commonwealth v. Lyons, 833 A.2d
245, 251-52 (Pa. Super. 2003). “[A] pro se litigant must comply with the

procedural rules set forth in the Pennsylvania Rules of the Court.”

Commonwealth v. Freeland, 106 A.3d 768, 776 (Pa. Super. 2014)

(quoting Lyons, 833 A.2d at 252).              “[A]ny layperson choosing to represent

himself [or herself] in a legal proceeding must, to some reasonable extent,

assume the risk that his [or her] lack of expertise and legal training will

prove his [or her] undoing.” Commonwealth v. Gray, 608 A.2d 534, 550

(Pa. Super. 1992) (quoting Vann v. Unemployment Comp. Bd. of

Review, 494 A.2d 1081, 1086 (Pa. 1985)).

      Father’s brief does not contain a statement of questions presented as

required by Pa.R.A.P. 2111(a)(4). His brief also is in violation of Pa.R.A.P.

2111(a)(1) (requiring a statement of jurisdiction); Pa.R.A.P. 2111(a)(2)

(requiring   a    separate     section   for    the   order    in   question);   Pa.R.A.P.

2111(a)(3) (requiring a statement of the scope and standard of review);

Pa.R.A.P. 2111(a)(5) (requiring a separate statement of the case); Pa.R.A.P.
(Footnote Continued) _______________________

Father’s entire appeal based on the deficiencies in his brief, we need not
address waiver on this basis.



                                           -3-
J-S01032-20


2111(a)(6) (requiring a summary of argument); and Pa.R.A.P. 2111(a)(8)

(requiring an argument section). Although the brief contains some citations

to the record and legal authority as required by Pa.R.A.P. 2119, in context,

the citations are largely unhelpful.            This is because Appellant’s brief

reproduces verbatim almost all of the text from this Court’s decision in S.T.

v. R.W., 192 A.3d 1155 (Pa. Super. 2018), and periodically intermingles

facts and analysis from his own case without clearly distinguishing as such.

As a whole, particularly without a clear statement of questions presented as

required by Pa.R.A.P. 2111(a)(4) and separate sections analyzing any such

questions, Appellant’s brief is jumbled and difficult to follow, and the issues

he presents to this Court are not clear.           Accordingly, we conclude that

Appellant’s utter disregard for the Rules of Appellate Procedure has left this

Court    without   the   ability   to   conduct   effective   review.   See,   e.g.,

Commonwealth v. Sanford, 445 A.2d 149, 151 (Pa. Super. 1982)

(declining to address merits of appeal because the brief was “so defective as

to preclude effective[] appellate review”).

        Based on the foregoing, we dismiss this appeal without consideration

of the merits of Appellant’s complaints.           See Pa.R.A.P. 2101 (“[I]f the

defects are in the brief or reproduced record of the appellant and are

substantial, the appeal or other matter may be … dismissed.”).

        Appeal dismissed. Jurisdiction relinquished.




                                          -4-
J-S01032-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/20




                          -5-